521 F.2d 859
75-2 USTC  P 9831
In re Rubin Cecil SHEFFIELD, Bankrupt.Theodore L. WADE, Trustee, Plaintiff-Appellee,v.UNITED STATES of America, Defendant-Appellant.
No. 75-2051

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Oct. 23, 1975.
Charles S. White-Spunner, U. S. Atty., Edward J. Vulevich, Jr., Asst. U. S. Atty., Mobile, Ala., Scott P. Crampton, Asst. Atty. Gen., Gilbert E. Andrews, Chief, App. Section, Crombie J. D. Garrett, Wynette J. Hewett, Tax Div., Dept. of Justice, Washington, D. C., for defendant-appellant.
Theodore L. Wade, pro se.
Appeal from the United States District Court for the Southern District of Alabama; Virgil Pittman, Chief Judge.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
The sole issue on appeal in this case is whether Ala.Code Title 33, § 9 meets the "one office" requirement of Int.Rev.Code § 6323(f) for the filing of federal tax liens.  The district court held that the requirement was not met.


2
In Gordon White Construction Company, Inc., Bankrupt, Henry A. Stikes, Sr., Trustee v. Southland Investment Co., et al., 5 Cir. 1975, 521 F.2d 856, decided October 16, 1975, we found on parallel facts that the one office requirement was met.


3
Reversed and remanded.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I